DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
An amendment filed on 3 September 2021 is acknowledged. Claims 1, 2, and 7 are amended. Claims 1-7 are pending and are examined herein on the merits.
In response to the amendment filed on 3 September 2021, the objection to the claims is changed; claim interpretation under 35 USC 112(f) is partially withdrawn; the rejections under 35 USC 112(b) are changed; and the rejections over the prior art are changed.

Claim Objections
Claim 1 is objected to because of the following informalities:  a conjunction such as "and wherein" is needed after the limitation "wherein the flow path is configured to remove air introduced into the container,".  Appropriate correction is required.

Claim Interpretation
Regarding claims 1 and 2, the recited "an adsorbent including particles" and "an adsorbent" are not interpreted as within the scope of the claimed adsorption apparatus.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations is the following limitation of claim 7:
ozone generator configured to generate ozone using air from which moisture has been adsorbed by the adsorption apparatus; 

The term "ozone generator" is interpreted as being equivalent to a "means for generating ozone" because no particular structure is implied by an "ozone generator."
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 7 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 7 recites the limitation "a processor configured to measure a concentration of nitrogen oxides…." It is unclear how a processor, such as a computer processor, can have configuration (i.e., programming) to measure a concentration, as opposed to having configuration to determine a concentration.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Ransbarger (US 2016/0158770; newly cited).
Regarding claim 1, Ransbarger discloses an adsorption apparatus (gas processing unit, Fig. 1)
comprising: 
a container (vessel 17) for storing an adsorbent including particles (molecular sieve pellets 24, [0017]), and 
a flow path (pipe 13 and gas flow directing device 10', [0016]) which is inserted into the container, the flow path having an inner portion through which gas passes ([0018], [0027], [0028]), 
wherein the flow path located inside the container has a tip with an opening (opening 22, Figs. 2-4) formed thereon, the opening having a size which is larger than a particle diameter of the adsorbent (the size of opening 22 is larger than the gaps of gas permeable covering 37, which prevents passage of solid particles, [0022], Figs. 2-5), 
wherein the flow path is configured to remove air introduced into the container (during regeneration mode, [0028]), and
wherein the container includes a tapered bottom surface portion (surface of gas flow directing device 10) that is formed to approach the opening towards a center of the container (Fig. 1).

Regarding claim 2, while Ransbarger does not teach that a filling portion of either pipe 13 or gas flow directing device 10' is filled with molecular sieve pellets or other absorbent, this refers to an intended use of the apparatus, and the recited adsorbent is not within the scope of the claim. The recited intended use can be performed by adding adsorbent to the interior of pipe 13 or by filling vessel 17 full of adsorbent such that the adsorbent enters a filling portion between supports 16 and 18 of gas flow directing device 10' (Figs. 1, 2A, 3).
It is noted that the manner of operating a disclosed device does not further limit an apparatus claim nor differentiate apparatus claims from prior art. If the apparatus of the prior art is capable of performing the recited steps or intended use, then the apparatus meets the recited In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). 
Regarding claim 5, Ransbarger discloses that the flow path has an end on an opposite side of the opening with a vent hole (distal opening of pipe 13) formed thereon (Fig. 1).
Regarding claim 6, Ransbarger discloses a filter (supports 16 and 18 and ribs 22) provided inside the flow path (gas flow directing device 10'), and configured to capture foreign matter in the gas passing through the flow path (supports 16 and 18 and ribs 22 are capable of capturing large foreign matter passing through pipe 13) (Figs. 1, 2A, 2B, 3).

Claims 1, 2, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aoki (US 4,394,144; newly cited).
Regarding claim 1, Aoki discloses an apparatus (dehumidifying container, Figs. 3-6) comprising: 
a container (outer container 1 and inner container 2), and 
a flow path (discharge pipe 4) which is inserted into the container, the flow path having an inner portion through which gas is capable of passing (col. 1, lines 52-55; col. 2, lines 22-23), 
wherein the flow path located inside the container has a tip with an opening formed thereon (lower end of discharge pipe, col. 1, lines 52-55; col. 2, lines 22-23), 
wherein the flow path is capable of removing air introduced into the container (with added suction, etc.), and
wherein the container includes a tapered bottom surface portion (bottom of inner container 2) that is formed to approach the opening (lower end of discharge pipe) towards a center of the container (Figs. 4 and 6).
	Regarding the limitations "the flow path having an inner portion through which gas passes" and "the flow path is configured to remove air introduced into the container," these limitations refer to intended uses of the apparatus, which can be performed by applying suction to the top end of discharge pipe.
Regarding the limitations "an adsorption apparatus," "a container for storing an adsorbent including particles," and "the opening having a size which is larger than a particle diameter of the adsorbent," these limitations refer to intended uses of the apparatus, and the recited adsorbent is not within the scope of the claim.
In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). 
Moreover, it is noted that a preamble is generally not accorded any patentable weight where it merely recites the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
Nevertheless, Aoki teaches that inner container stores calcium chloride powder, which is described as absorbing moisture rather than adsorbing moisture (col. 2, lines 50-51). Either the disclosed calcium chloride powder can be interpreted as an "adsorbent including particles," or in the alternative, the empty dehumidifying container of Aoki is capable of storing an adsorbent including particles, where the opening of the lower end of the discharge pipe has a size which is larger than a particle diameter of the adsorbent.
Regarding claim 2,  Aoki teaches that the interior of the discharge pipe 4 can be interpreted as a filling portion is formed in the flow path, and this filling portion is capable of being filled with an adsorbent. As noted above regarding claim 1, this limitation refers to an intended use of the apparatus, and the recited adsorbent is not within the scope of the claim.
Regarding claim 5, Aoki discloses that the flow path has an end (top of discharge pipe 4) on an opposite side of the opening with a vent hole (col. 1, lines 52-55; col. 2, lines 22-23) formed thereon.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Conaway (US 2005/0115967; newly cited).
Regarding claim 1, Conaway discloses an apparatus (sippy straw cup 10, Figs. 1-12) comprising: 
a container (cup 12), and 
a flow path (straw 18) which is inserted into the container, the flow path having an inner portion through which gas is capable of passing (in the configuration of Figs. 1 and 2), 

wherein the flow path is capable of removing air introduced into the container (in the configuration of Figs. 1 and 2), and
wherein the container includes a tapered bottom surface portion (bottom aspect 64 having a dome shaped underneath surface 66, [0030]) that is formed to approach the opening towards a center of the container (Figs. 2-4).
	Regarding the limitations "the flow path having an inner portion through which gas passes" and "the flow path is configured to remove air introduced into the container," these limitations refer to intended uses of the apparatus, which can be performed by applying suction to the orifice 124 of the straw.
Regarding the limitations "an adsorption apparatus," "a container for storing an adsorbent including particles," and "the opening having a size which is larger than a particle diameter of the adsorbent," these limitations refer to intended uses of the apparatus, and the recited adsorbent is not within the scope of the claim.
It is noted that the manner of operating a disclosed device does not further limit an apparatus claim nor differentiate apparatus claims from prior art. If the apparatus of the prior art is capable of performing the recited steps or intended use, then the apparatus meets the recited limitations. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). 
Moreover, it is noted that a preamble is generally not accorded any patentable weight where it merely recites the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
Given that reservoir 20 is capable of storing an adsorbent including particles, and the orifice at bottom end of second section 26 of straw is larger than at least one example of a particle diameter of an adsorbent (e.g., conventional molecular sieves or silica gel), the apparatus of claim 1 is anticipated by Conaway.
Regarding claim 2, the interior of the second section 26 of the straw can be interpreted as a filling portion is formed in the flow path, and this filling portion is capable of being filled with 
Regarding claim 3, Conaway discloses a lid member (lid 14) for sealing the container ([0007]), wherein the flow path is attached to the lid member (Figs. 2 and 12).
Regarding claim 4, Conaway discloses that the lid member is attachable and detachable from the container by being rotated (via spiral protrusions 42 and corresponding grooves 70 within the lid, [0029]), and the flow path extends in a straight line along a rotation axis of the lid member (Figs. 1 and 2).
Regarding claim 5, Conaway discloses that the flow path has an end (tip 122, Fig. 12) on an opposite side of the opening with a vent hole (orifice 124, Fig. 12) formed thereon.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shimadzu Corp. (JP 2001-153857 A; including supplied machine translation, IDS; previously relied upon) in view of Ransbarger.
	Regarding claim 7, Shimadzu Corp. discloses a chemiluminescence type nitrogen oxide concentration meter (Fig. 1, abstract, claim 3) comprising: 
an adsorption apparatus (housing dehumidifying agent 11, such as silica gel or molecular sieves, [0007], [0009]); 
an ozone generator configured to generate ozone using air from which moisture has been adsorbed by the adsorption apparatus (ozone generator 12, [0014]); 
a reactor configured to cause chemiluminescence of nitrogen oxides (abstract) in a sample gas using ozone generated in the ozone generator (reaction tank 13, [0014]); 
a light detector configured to detect an intensity of light generated by chemiluminescence in the reaction unit (optical detector 18, [0014]); and 
a processor configured to [determine] a concentration of nitrogen oxides in the sample gas, based on the intensity of light detected by the light detector (gas concentration indicator 19, [0014]). 
Shimadzu Corp. does not disclose that the adsorption apparatus is "according to claim 1." It is implicit that a housing contains dehumidifying agent 11, and therefore Shimadzu Corp. discloses an adsorption apparatus comprising a container for storing an adsorbent including particles. However, Shimadzu Corp. is silent as to whether the adsorption apparatus further comprises a flow path which is inserted into the container, the flow path having an inner portion through which gas passes, wherein the flow path located inside the container has a tip with an opening formed thereon, the opening having a size which is larger than a particle diameter of the adsorbent, wherein the flow path is configured to remove air introduced into the container, and wherein the container includes a tapered bottom surface portion that is formed to approach the opening towards a center of the container.
The analogous prior art of Ransbarger discloses the adsorption apparatus according to claim 1, as set forth above in the rejections under 35 USC 102(a)(1), which is incorporated here 
For the benefit of uniform gas flow into or out of the vessel when treating gas flow to remove water vapor, it would have been obvious to one of ordinary skill in the art at the time of the invention that the housing containing dehumidifying agent 11 of Shimadzu Corp. is the device of Ransbarger.
The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07). The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.)

Response to Arguments
Applicant's arguments filed on 3 September 2021 have been considered and are not fully persuasive and/or are moot in view the new grounds of rejection.
Applicant's statement, filed on 3 September 2021, that the inventors of the instant application and the inventors of JP 2018-069118 A are the same and that the differences in spelling are the result of translation variations has disqualified JP 2018-069118 A as prior art. 
The rejection for anticipation by JP 54-75050 U has been withdrawn because the reference fails to disclose that "the container includes a tapered bottom surface portion that is formed to approach the opening towards a center of the container."
Applicant argues that JP 54-75050 U fails to teach that "the flow path is configured to remove air introduced into the container." To support this moot argument, Applicant has annotated Fig. 1 of the reference to emphasize the disclosed flow direction, which is in the opposite direction. This moot argument is not persuasive because it pertains to an intended use that the device of JP 54-75050 U is capable of performing. If the apparatus of the prior art is capable of performing the recited steps or intended use, then the apparatus meets the recited limitations. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE ADAMS whose telephone number is (571)270-5043.  The examiner can normally be reached on M-F, 10:30 A.M - 7 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





/MICHELLE ADAMS/            Examiner, Art Unit 1797                                                                                                                                                                                            
/JENNIFER WECKER/            Primary Examiner, Art Unit 1797